                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CHRIS TRAINA,                                     CASE NO. 4-20-cv-07198-YGR
                                   7                     Plaintiff,                        ORDER ADOPTING MAGISTRATE JUDGE’S
                                                                                           REPORT AND RECOMMENDATION;
                                   8               vs.
                                                                                           DISMISSAL OF ACTION FOR FAILURE TO
                                   9     KAISER PERMANENTE, ET AL.,                        PROSECUTE

                                  10                     Defendants.                       Re: Dkt. No. 23

                                  11          The Court has reviewed Magistrate Judge Sallie Kim’s Report and Recommendation (Dkt.
                                  12   No. 23, Report and Recommendation, “Report”) recommending dismissal of this case without
Northern District of California
 United States District Court




                                  13   prejudice because of plaintiff’s failure to prosecute the case. In accordance with Federal Rule of
                                  14   Civil Procedure 72, objections were due on or before June 25, 2021. No objections have been
                                  15   filed with the Court. The Court has reviewed the Report carefully and finds it correct and well-
                                  16   reasoned.
                                  17          Accordingly, and for the reasons set forth in the Report, this case is DISMISSED WITHOUT
                                  18   PREJUDICE for failure to prosecute due to plaintiff’s failure to respond to the Court’s Order to
                                  19   Show Cause.
                                  20          This Order terminates the case.
                                  21          IT IS SO ORDERED.
                                  22

                                  23   Dated: July 6, 2021
                                                                                                YVONNE GONZALEZ ROGERS
                                  24                                                       UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26
                                  27

                                  28
